Citation Nr: 0033512	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees and hips.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).


REMAND

The veteran contends that parachute jumping during active 
service caused the subsequent development of arthritis of the 
knees, hips, and lumbar spine.  A veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  During the 
pendency of this appeal, the provisions of 38 U.S.C.A. 
§ 5107, which concern the VA's duty to assist the veteran 
with the development of facts pertinent to his claim, have 
been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's service 
medical records are unavailable and may have been destroyed 
by fire at the National Personnel Records Center.  The RO has 
noted that efforts to obtain service medical records from all 
potential sources were unsuccessful.  However, the veteran's 
Report of Transfer or Discharge (DD Form 214) confirms that 
he received the Parachutist Badge and a November 1998 
statement submitted by the veteran's fellow serviceman 
reported that the veteran complained of severe knee pain 
after he made jumps during active duty.

Records from Monongahela Valley Hospital show that the 
veteran underwent a left total knee arthroplasty in August 
1997 due to a diagnosis of advanced degenerative joint 
disease of both knees.  A history of left knee arthroscopic 
surgery in 1989 and right knee surgery in 1990 was noted.  He 
was also noted to have degenerative joint disease of the 
hips.  In February 1998, the veteran underwent a right total 
knee arthroplasty and, in August 1998, he was admitted for a 
total left hip arthroplasty due to advanced degenerative 
joint disease.

An April 1998 letter from Peter E. Sheptak, M.D., stated that 
the veteran was under his care from October 1986 to June 1988 
for treatment of lumbar spinal stenosis.  The veteran had 
lumbar decompression laminectomies performed in November 1986 
and October 1987.

In letters dated June 1998 and August 1999, Scott L. Baron, 
M.D., stated that the veteran made multiple parachute jumps 
during active service and that he had a sedentary occupation 
following active service, with no subsequent trauma to his 
lower extremities.  The veteran had increasing pain and 
deterioration of his knees and hips over the past 10 years 
and for the past several years had progressive deterioration 
which had developed into severe degenerative arthritis.  Dr. 
Baron stated that it was his opinion, with a reasonable 
degree of medical certainty, that the traumatic episodes of 
parachute jumping were significantly contributing factors in 
the eventual deterioration of the veteran's knees and hips.  
He related that degenerative arthritis was multi-factorial in 
origin and he could not say that the parachute jumps were 
causal in nature.  Unquestionably however, he felt that 
parachute jumping was a significantly contributing factor in 
the ultimate deterioration of the veteran's knees and hips.  
The physicians records were not included with his statements.


As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.


From a review of the record, the Board notes that the RO 
denied the veteran's claims of entitlement to service 
connection for arthritis on the basis that he had not 
presented well-grounded claims.  Under these circumstances, 
further review by the RO on the merits with consideration of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(which was essentially retained under the new legislation) 
should be accomplished to afford the veteran due process of 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

As explained above, the veteran's service medical records are 
not associated with the claims file and the RO reported that 
efforts to obtain them were not successful.  However, the 
evidence of record confirms that the veteran performed 
parachute jumps during active duty.  In light of the 
veteran's assertions, the Board finds that the RO should 
attempt to obtain any of the veteran's service personnel 
records, if available, and associate with the record 
documentation of the number of parachute jumps made by the 
veteran in service.

With regard to post-service records, the RO on remand should 
ensure that the veteran is provided with the opportunity to 
provide an accurate medical history of treatment for the 
claimed disabilities since service.  The RO should then 
ensure that the assistance set forth in the Veterans Claims 
Assistance Act to obtain such records is accomplished.  
Specifically, Drs. Sheptak and Baron have provided letters on 
behalf of the veteran but their treatment records are not 
associated with the claims file.  In addition, the Board 
observes that the records from Monongahela Valley Hospital 
refer to previous surgical admissions of the veteran and also 
identify Dr. Crudo as the veteran's family physician and 
Dennis J. Mateya, M.D., as a treating physician.  These 
additional treatment records should be obtained and 
associated with the claims file.  

Finally, the Board notes that the veteran has not been 
afforded an examination in connection with this claim.  Under 
the recently enacted legislation, VA examinations and 
opinions are required if certain criteria are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and absence of medical 
examination reports regarding current diagnoses and the 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review of these 
issues until additional development has been accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain and 
associate with the claims file any 
available service personnel records.  The 
RO should document all reasonable efforts 
to obtain such records.  The RO should 
request that the veteran submit any post-
service medical records in his 
possession.

2.  The RO should also request that the 
veteran identify all sources of medical 
treatment received for his knee, hip, and 
low back disabilities and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  Specifically, 
the records of Drs. Crudo, Mateya, 
Sheptak and Baron, as well as Monongahela 
Valley Hospital, should be obtained.  The 
RO should document all reasonable efforts 
to obtain such records.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in connection with his service connection 
claims for arthritis of the knees, hips, 
and lumbar spine.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner's 
attention is called to the private 
medical evidence submitted in support of 
the veteran's claim.  All clinical and 
special test findings should be reported.  
The examiner should clearly report the 
nature, extent, and etiology of any 
current knee, hip, and lumbar spine 
disability.  As to any such disability 
which is diagnosed, the examiner should 
offer an opinion as to the relationship, 
if any, to the veteran's military service 
including the parachute jumps in which 
the veteran participated in service and 
as documented by the RO.  Specifically, 
the physician is asked for an opinion as 
to whether it is as least as likely as 
not that any current knee, hip or lumbar 
spine disability is related to the 
veteran's service including his reported 
parachute jumps.  A complete rationale 
for any offered opinion with specific 
references to the record must be provided 
by the examiner.

4.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 



